EXAMINER’S AMENDMENT

This Office action is a reply to the amendment filed on 4/22/2022. Currently, claims 1-14 and 17-22 are pending. Claims 15-16 have been cancelled. No claims have been withdrawn. New claims 21-22 have been added.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

17. (Currently Amended) A bracket for use with a building panel system, the bracket comprising:
a [[A]] T-shaped base comprising a first portion and a second portion oriented orthogonally to the first portion, the first portion comprising a first edge portion and the second portion comprising a second edge portion that is orthogonal to the first edge portion without intersecting the first edge portion;
a middle portion extending from a  top surface of the T-shaped base along the first edge portion of the first portion of the T-shaped base; and
a ledge extending from the top surface of the T-shaped base along the second edge portion of the second portion of the T-shaped base.


18. (Currently Amended) The bracket of claim 17, wherein the middle portion extends further from the T-shaped base than the ledge.

20. (Currently Amended) The bracket of claim 19, wherein the middle portion comprises:
a first side edge that extends from the T-shaped base to the distal end, the first side edge comprising a notch; an upper portion between the notch and the distal edge; and a plurality of holes located along the upper portion.  

22. (Currently Amended) The bracket of claim 17 wherein the middle portion comprises a body portion and a cantilevered portion that extends from the body portion towards the second portion of the T-shaped base, the cantilevered portion comprising a proximal portion that overlies the T-shaped base, a middle portion that overlies the ledge, and a distal portion that extends beyond the ledge.

Claims 1-14 and 17-22 are allowed.
Claims 15-16 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s arguments filed on 4/22/2022 are persuasive, in light of the claim amendments filed on the same date. In particular, the prior art of record, specifically Baxter et al. (US 20100257808) does not teach or disclose, alone or in combination, all the elements and features of the bracket, including the position, arrangement and orientation of the base, the middle portion, the shelf and the ledge, as recited in claim 1, the base, the middle portion, the notch and the shelf as recited in claim 10, and the T-shaped base, the middle portion and the ledge, as recited in claim 17. It would have been beyond the level of ordinary skill in the art to combine or modify any of the cited prior art references of record to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635